Title: To George Washington from Oliver Wolcott, Jr., 1 October 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Sir,
            Treasury Depart: Octob: 1st 1795
          
          The enclosed papers are respectfully submitted to the consideration of the President; in consequence of which certain new appointments appear to be necessary.
          A Letter from John Ross Collector of Burlington District New Jersey dated July 2nd 1795, tendering his resignation on the 30th of September 1795. The person recommended is Mr Moses Kempton who from what I have been able to learn is a fit character. The office is of little consequence in point of emolument, & no other Candidate has appeared.
          A Letter from Mr Zachariah Rhodes surveyor of the port of Pawtuxet in Rhode Island dated September 29th tendering a resignation. From the recommendation of Colo. Olney, I infer that Joseph Aborn is a suitable person to receive the appointment.
          Andrew Agnew, Collector for Beaufort, South Carolina, was some time since represented to The President as a delinquent Officer; but no appointment was made for want of information respecting a successor. Mr Agnew has made no returns for several years, notwithstanding there is good reason to believe that he has receiv’d money on account of the Public. By information from Mr De Saussure, I am satisfied, that a displacement is absolutely necessary; & in consequence of intelligence obtained through him, I take the liberty to recommend Mr John Grayson, who is named in the enclosed Letter from John M. Verdier, & who is reported to be a gentleman of honour & character.
          In the foregoing cases, Commissions as Inspectors of the Revenue will be due of course to the persons who may be appointed Collectors.
          The office of superintendant of the Lighthouse at Charleston, So. Carolina, has become vacant by the death of Edward Blake. Mr Daniel Stevens, the present Supervisor of the Revenue, solicits the appointment. As the superintendence of the Lighthouse will require but a small proportion of time, & as the compensation will form a convenient addition to the emoluments of the Supervisor’s office it appears to be expedient to comply with Mr Stevens’s desire. But instead of a salary of Two hundred & sixty Dollars per annum as was allowed to Mr Blake, it will probably be best to allow a Commission on the Expenditures as is now

the general rule, where the care of Lighthouses is committed to persons holding other appointments under the Government.
          If The President is pleased to confer the appointment on Mr Stevens, the question of Compensation can be reserved for consideration hereafter, & established according to some more convenient & œconomical rule than by salary. I have the honor to be &c.
          
            Olivr Wolcott Jr
          
        